Case 1:21-cv-21525-BB Document 1-3 Entered on FLSD Docket 04/21/2021 Page 1 of 21




                                    EXHIBIT A
Case 1:21-cv-21525-BB Document 1-3 Entered on FLSD Docket 04/21/2021 Page 2 of 21
Case 1:21-cv-21525-BB Document 1-3 Entered on FLSD Docket 04/21/2021 Page 3 of 21
Case 1:21-cv-21525-BB Document 1-3 Entered on FLSD Docket 04/21/2021 Page 4 of 21

                                                                               Service of Process
                                                                               Transmittal
                                                                               03/22/2021
                                                                               CT Log Number 539247818
     TO:     Randi Neches
             Marriott International, Inc.
             1 Star Pt
             Stamford, CT 06902-8911

     RE:     Process Served in Florida

     FOR:    MARRIOTT HOTEL SERVICES, INC. (Domestic State: DE)




     ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

     TITLE OF ACTION:                   Guerline Touissant, Pltf. vs. Marriott Hotel Services, Inc, etc., Dft.
                                        Name discrepancy noted.
     DOCUMENT(S) SERVED:                Summons, Complaint
     COURT/AGENCY:                      Miami-Dade County Circuit Court, FL
                                        Case # 2021005134CA01
     NATURE OF ACTION:                  Employee Litigation - Wrongful Termination - 07/29/2019
     ON WHOM PROCESS WAS SERVED:        C T Corporation System, Plantation, FL
     DATE AND HOUR OF SERVICE:          By Process Server on 03/22/2021 at 01:02
     JURISDICTION SERVED :              Florida
     APPEARANCE OR ANSWER DUE:          Within 20 days after service of this summons upon you, exclusive of the day of
                                        service
     ATTORNEY(S) / SENDER(S):           JASON S. REMER
                                        REMER & GEORGES-PIERRE, PLLC
                                        44 WEST FLAGLER STREET
                                        SUITE 2200
                                        Miami, FL 33130
                                        305-416-5000
     ACTION ITEMS:                      CT has retained the current log, Retain Date: 03/22/2021, Expected Purge Date:
                                        03/27/2021
                                        Image SOP

                                        Email Notification, Randi Neches Randi.Neches@Marriott.com

                                        Email Notification, Reine Blackwell-Moore reine.blackwell@marriott.com
                                        Email Notification, Eleni Planzos eleni.planzos@marriott.com

                                        Email Notification, Matthew Casassa matthew.casassa@marriott.com

                                        Email Notification, Cara Anderson Cara.Anderson@marriott.com
                                        Email Notification, Michael Martinez michael.martinez@marriott.com




                                                                               Page 1 of 2 / BK
Case 1:21-cv-21525-BB Document 1-3 Entered on FLSD Docket 04/21/2021 Page 5 of 21

                                                                                                         Service of Process
                                                                                                         Transmittal
                                                                                                         03/22/2021
                                                                                                         CT Log Number 539247818
     TO:         Randi Neches
                 Marriott International, Inc.
                 1 Star Pt
                 Stamford, CT 06902-8911

     RE:         Process Served in Florida

     FOR:        MARRIOTT HOTEL SERVICES, INC. (Domestic State: DE)




                                                       Email Notification, Theresa Coetzee Theresa.Coetzee@marriott.com
                                                       Email Notification, Dave Bell dave.bell@marriott.com

                                                       Email Notification, Margot Metzger margot.metzger@marriott.com

     REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                       1200 South Pine Island Road
                                                       Plantation, FL 33324
                                                       877-564-7529
                                                       MajorAccountTeam2@wolterskluwer.com
     The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
     relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
     of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
     advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
     therein.




                                                                                                         Page 2 of 2 / BK
Case 1:21-cv-21525-BB Document 1-3 Entered on FLSD Docket 04/21/2021 Page 6 of 21
Case 1:21-cv-21525-BB Document 1-3 Entered on FLSD Docket 04/21/2021 Page 7 of 21
Case 1:21-cv-21525-BB Document 1-3 Entered on FLSD Docket 04/21/2021 Page 8 of 21
Case 1:21-cv-21525-BB Document 1-3 Entered on FLSD Docket 04/21/2021 Page 9 of 21
Case 1:21-cv-21525-BB Document 1-3 Entered on FLSD Docket 04/21/2021 Page 10 of 21
Case 1:21-cv-21525-BB Document 1-3 Entered on FLSD Docket 04/21/2021 Page 11 of 21
Case 1:21-cv-21525-BB Document 1-3 Entered on FLSD Docket 04/21/2021 Page 12 of 21
Case 1:21-cv-21525-BB Document 1-3 Entered on FLSD Docket 04/21/2021 Page 13 of 21
Case 1:21-cv-21525-BB Document 1-3 Entered on FLSD Docket 04/21/2021 Page 14 of 21
Case 1:21-cv-21525-BB Document 1-3 Entered on FLSD Docket 04/21/2021 Page 15 of 21
Case 1:21-cv-21525-BB Document 1-3 Entered on FLSD Docket 04/21/2021 Page 16 of 21
Filing Case 1:21-cv-21525-BB Document 1-3 Entered on FLSD Docket 04/21/2021 Page 17 of 21
       # 124739787   E-Filed 04/12/2021 01:41:40 PM



         IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL
         CIRCUIT IN AND FOR MIAMI-DADE COUNTY, FLORIDA

         CASE NO: 2021-005134-CA-01
         SECTION: CA21
         JUDGE: David C. Miller

         Guerline Touissant
         Plaintiff(s)

         vs.

         Marriot Hotel Services Inc
         Defendant(s)
         ____________________________/

                         ORDER EXTENDING TIME TO RESPOND TO COMPLAINT


                   This cause came before the Court on Defendant’s Unopposed Motion for Extension of

         Time to Respond to Complaint. The Court, having read the Motion, being advised that it is

         unopposed, and being otherwise fully advised in the premises, it is:


                   ORDERED AND ADJUDGED:


               1. Defendant’s Unopposed Motion for Extension of Time to Respond to Complaint is

                 GRANTED.
               2. Defendant shall have until and including May 2, 2021, to respond to Plaintiff’s

                 Complaint.




   Case No: 2021-005134-CA-01                                                                        Page 1 of 2
  Case 1:21-cv-21525-BB Document 1-3 Entered on FLSD Docket 04/21/2021 Page 18 of 21




      DONE and ORDERED in Chambers at Miami-Dade County, Florida on this 12th day of April,
      2021.




                                                       2021-005134-CA-01 04-12-2021 1:35 PM
                                                          Hon. David C. Miller

                                                             CIRCUIT COURT JUDGE
                                                             Electronically Signed



        No Further Judicial Action Required on THIS MOTION

        CLERK TO RECLOSE CASE IF POST JUDGMENT



      Electronically Served:
      Daniel K Miles, dmiles@fordharrison.com
      Daniel K Miles, dbradley@fordharrison.com
      Jason S Remer, jremer@rgpattorneys.com
      Jason S Remer, ng@rgpattorneys.com
      Jason S Remer, pn@rgpattorneys.com


      Physically Served:




Case No: 2021-005134-CA-01                                                              Page 2 of 2
Filing Case 1:21-cv-21525-BB Document 1-3 Entered on FLSD Docket 04/21/2021 Page 19 of 21
       # 124719859   E-Filed 04/12/2021 11:05:53 AM


                   IN THE CIRCUIT COURT FOR THE ELEVENTH JUDICIAL CIRCUIT
                            IN AND FOR MIAMI-DADE COUNTY, FLORIDA
                                         CIVIL DIVISION

        GUERLINE TOUSSAINT,

                         Plaintiff,

        v.                                                             Case No.: 2021-005134-CA-01

        MARRIOTT HOTEL SERVICES, INC., a
        Foreign Profit Corporation d/b/a MARRIOTT
        STANTON SOUTH BEACH,

                    Defendant.
        _________________________________________/

                          DEFENDANT’S UNOPPOSED MOTION FOR EXTENSION
                               OF TIME TO RESPOND TO COMPLAINT

                  With the consent of Plaintiff’s counsel and pursuant to Rule 3.050 of the Florida Rules of

        Civil Procedure, Defendant Marriott Hotel Services, Inc. (“Marriott” or “Defendant”) hereby

        requests an additional twenty (20) days, up to and including May 2, 2021, to serve a pleading

        responsive to Plaintiff’s Complaint and Demand for Jury Trial for the following reasons:

                  1.     The Court may extend the time for responding with or without notice, if the petition

        is made before the expiration of the period originally prescribed. Fla. R. Civ. P. 3.050.

                  2.     Plaintiff consents to the Court extending for twenty (20) days the time for Marriott’s

        response.

                  3.     The Summons and Complaint were served on Marriott on March 22, 2021.

        Accordingly, Defendant’s response is currently due on or before April 12, 2020.

                  4.     The undersigned counsel was recently retained by Marriott to represent them in this

        matter.
Case 1:21-cv-21525-BB Document 1-3 Entered on FLSD Docket 04/21/2021 Page 20 of 21




         5.      Accordingly, the undersigned needs additional time to research, investigate, and

  evaluate the specific allegations contained in Plaintiff’s Complaint and formulate an appropriate

  and accurate response.

         6.      On April 9, 2021, the undersigned contacted Plaintiff’s counsel, who represented

  that he was not opposed to allowing until May 2, 2021, for the filing of a response to the Complaint.

         7.      This motion is made in good faith and not for the purposes of delay.

         8.      No party will be prejudiced by the filing or granting of this motion, Plaintiff’s

  counsel has consented to the motion, and Marriott has timely filed this motion within the current

  deadline to respond.

         WHEREFORE, Marriott respectfully requests that the Court enter an order allowing for

  twenty (20) additional days to respond to the Complaint, up to and including May 2, 2021.

                                CERTIFICATE OF CONFERRAL

         The undersigned certifies that he has conferred with Plaintiff’s counsel, who represented

  that he did not oppose the relief requested in this motion.

         Dated this 12th day of April, 2021.




                            [SIGNATURES ON FOLLOWING PAGE]




                                                   2
Case 1:21-cv-21525-BB Document 1-3 Entered on FLSD Docket 04/21/2021 Page 21 of 21




                                              Respectfully submitted,


                                              By: /s/ Daniel K. Miles
                                                 Reynaldo Velazquez
                                                 Florida Bar No. 0069779
                                                 rvelazquez@fordharrison.com
                                                 1 SE 3rd Avenue, Suite 2130
                                                 Miami, FL 33131

                                                  Daniel K. Miles
                                                  Florida Bar No. 119930
                                                  dmiles@fordharrison.com
                                                  101 E. Kennedy Blvd., Suite 900
                                                  Tampa, FL 33602

                                                  Attorneys for Marriott Hotel Services, Inc.


                                  CERTIFICATE OF SERVICE

         I hereby certify that on April 12, 2021, I electronically filed the foregoing using the

  Florida courts E-Filing Portal, which will send a true and correct copy of the foregoing to parties

  of record, including the following:

                                        Jason S. Remer, Esq.
                                        Daniel H. Hunt, Esq/
                                   Remer & Georges-Pierre, PLLC
                                   44 West Flagler St., Suite 2200
                                          Miami, FL 33130
                                     jremer@rgpattorneys.com
                                      dhunt@rpgattorneys.com

                                                       /s/ Daniel K. Miles
                                                       Attorney




                                                   3
